Citation Nr: 9933073	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-40 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado



THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability, to include bursitis.

2. Entitlement to service connection for endometriosis, 
postoperative total hysterectomy and salpingo-oophorectomy.

3.  Entitlement to service connection, compensation, and VA 
outpatient treatment for residuals of oral surgery performed 
in service.

4.  Entitlement to an effective date earlier than November 
28, 1994, for the grant of service connection for hepatitis.

5.  Entitlement to an increased rating for hepatitis C, 
currently rated as 60 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to 
February 1981.

The veteran and her husband presented sworn testimony at a 
January 1996 RO hearing and again at an October 1996 hearing 
held at the RO by the undersigned Member of the Board of 
Veterans' Appeals (Board).  Prior to the October 1996 
hearing, the veteran had expressed a preference to travel to 
Washington, D.C. to present testimony at a hearing at the 
Board.  In the absence of any indication to the contrary, and 
as the veteran has not expressed a desire for a third hearing 
after the October 1996 hearing was held, it is assumed that 
the October 1996 hearing has fully satisfied the veteran's 
desire for a hearing before a Member of the Board.  

Although the RO has not certified the issue of entitlement to 
service connection for endometriosis, postoperative total 
hysterectomy and salpingo-oophorectomy, the issue has been 
developed for appellate review, as the veteran has filed a 
timely substantive appeal.  Furthermore, the veteran provided 
testimony pertinent to the issue during the October 1996 
hearing on appeal.  

The RO has also adjudicated claims for entitlement to service 
connection for trichomoniasis with vaginal discharge and for 
pelvic inflammatory disease.  During the October 1996 
hearing, however, the veteran emphasized that she had never 
intended to put in a claim for trichomoniasis and that to her 
knowledge she had never had pelvic inflammatory disease.  
Thus, these issues will not be addressed further herein. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service medical records do not reflect that 
a shoulder disability was demonstrated during service.  

3.  The veteran has not presented evidence tending to show a 
nexus between a currently-shown shoulder disability and 
service.

4.  Endometriosis was initially diagnosed after discharge 
from military service, but has been reasonably shown by 
competent and credible lay evidence to have continued since 
service to the present time.

5.  Service connection solely for the purpose of one-time 
correction of dental disabilities presumed to have been 
present upon the veteran's discharge from service was granted 
in March 1982 and the veteran was provided with a complete 
course of treatment for her dental disabilities at that time.

6.  The evidence does not show the veteran has suffered any 
dental bone loss through trauma or disease such as 
osteomyelitis related to service.

7.  The veteran filed an initial claim for entitlement to 
service connection for hepatitis in November 1994.  The claim 
was received by the RO on November 28, 1994. 


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
bilateral shoulder disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  Service connection for endometriosis, postoperative total 
hysterectomy and salpingo-oophorectomy is warranted.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303(d).

3.  Compensation for residuals of oral surgery performed in 
service and Class I eligibility for VA dental treatment is 
denied.  38 U.S.C.A. § 1712 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.381, 4.450, 17.161 (1999).

4.  An effective date earlier than November 28, 1994, for the 
award of service connection for hepatitis is not warranted.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.151, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection issues

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Under 38 U.S.C. § 5107(a), the veteran has the burden of 
submitting evidence sufficient to justify a belief that her 
claim of entitlement to service connection is well grounded.  
See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, meaning it appears to be 
meritorious.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d).  Service connection may 
also be granted for disease that is diagnosed after discharge 
from military service, when all of the evidence establishes 
that such disease was incurred in service.  Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992); 38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required.  

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A review of the veteran's claims file reveals the absence of 
an entrance examination  report, as well as other records 
which would routinely be expected to be present in her file, 
such as the medical records reflecting the birth of the 
veteran's son while on active duty.  According to several 
reports of contact from VA medical personnel and from the 
veteran's representative, the veteran took her claims file 
home with her for a period of several days in November 1995.  
During this time, it appears that she highlighted several 
portions of the service medical records and inserted her own 
handwritten notations into medical records and other evidence 
contained in the claims file.  The VA was therefore not in 
control or possession of the veteran's claims file, including 
her service medical records during that time period.  In the 
absence of the actual records, the Board is forced to rely 
upon secondary sources which reflect the veteran's physical 
condition at time of entrance into service and during 
service, including the summary of pertinent findings 
contained in several rating decisions prior to November 1995.


Bursitis of both shoulders

A review of the available service medical records does not 
reveal any complaints or treatment for shoulder complaints 
during service.  The veteran did not undergo a medical 
examination at separation from service.  A statement 
contained in the service records indicates that the veteran's 
health records were reviewed by a doctor to determine whether 
a medical examination at separation would serve the best 
interest of the veteran and the government.  According to the 
statement, a service physician reviewed the veteran's medical 
records and deemed that a physical examination at separation 
was not required. 

The veteran filed a claim for entitlement to service 
connection for a disability involving both shoulders in April 
1982.  By letter of June 1982, the RO requested that the 
veteran send evidence showing the existence of a shoulder 
disability and tending to show that the disability had 
existed since her period of service.  The veteran did not 
respond.  

The veteran filed a second claim in November 1994.  In 
connection with this claim, she submitted post-service 
medical records reflecting treatment rendered between 1988 
and 1994.  These records reflect complaints of bursitis but 
no treatment for shoulder pain. 

The veteran underwent a VA examination for purposes of 
compensation in April 1995.  During the examination, she 
reported having right shoulder pain since 1977.  The pain was 
of insidious onset and there was no specific trauma.  She 
stated that she began having left shoulder pain in 1980.  
Physical therapy was not helpful for the shoulder pain, and 
she had never had corticosteroid injections.  In terms of 
contemporaneous symptomatology, she estimated that she was 
unable to comfortably lift a five pound bag of sugar and that 
she had missed approximately eight months of work during the 
past year due to shoulder pain.  Upon clinical examination, 
her right shoulder was diffusely tender to palpation, without 
any warmth swelling, or erythema.  Internal and external 
rotation of the shoulder was 0-90 degrees.  Abduction and 
forward flexion of the shoulder was limited by pain to 0-90 
degrees.  The left shoulder demonstrated full range of motion 
with internal and external rotation of 0-90 degrees, 
abduction of 0-180 degrees, and forward flexion of 0-180 
degrees.  Sensory and motor examinations in the upper 
extremities were deemed entirely normal without any evidence 
of atrophy.  X-ray studies of both shoulders were interpreted 
as normal.  The examiner presented a diagnosis of chronic 
bursitis, bilateral shoulders, with right shoulder limitation 
of motion.

The veteran underwent another VA examination in October 1996.  
At that time, she stated she had received a diagnosis of 
bursitis in both shoulders in 1977.  Contemporaneously she 
did not experience regular discomfort in the shoulders, but 
had aggravation with certain activities like washing the 
windows or prolonged writing, driving, or computer work.  
Upon examination, she demonstrated full range of left 
shoulder motion, but apparent decreased ability to abduct the 
right shoulder secondary to pain.  The examiner commented 
that the veteran had a history of shoulder discomfort, worse 
in the right shoulder, and noted that there was examination 
evidence for decreased range of motion on abduction on the 
right secondary to pain, and that radiographic evidence 
indicated normal shoulder anatomy consistent with mild 
bursitis.

Additional medical records obtained by the RO do not reflect 
complaints or treatment pertinent to the shoulders.  

During the October 1996 hearing on appeal, the veteran and 
her husband testified that when she was on active duty, she 
obtained Tylenol 3 for shoulder pain, but did not receive any 
specific treatment for shoulder complaints.  They also 
testified that she currently utilizes a TENS unit along with 
massage for relief of shoulder pain.

As outlined above, in addition to a showing of the existence 
of a current disability, which the veteran has accomplished 
here, two other essential elements of a well-grounded claim 
are evidence of incurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence) and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  In this case, 
the available service medical records are entirely negative 
and do not reflect any complaints or treatment for shoulder 
problems in service.  The only evidence of the existence of 
shoulder complaints during service consists of the veteran's 
own statements.  There is no medical evidence reflecting the 
presence of bursitis until April 1995, more than fourteen 
years after the veteran's discharge from service.  

There is similarly no medical evidence showing a nexus 
between the complaints the veteran reports having had in 
service and her current bursitis.  While the veteran's 
sincerity in testifying and in pressing her claim is clear, 
since she is not a medical expert, she is not competent to 
express an authoritative opinion regarding either her current 
medical condition or any questions regarding medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
She is thus not competent to affirm that the symptoms she had 
in service represent the bursitis she currently has, as this 
is a question requiring medical expertise to answer.  Thus, 
although the veteran believes that her current shoulder 
bursitis is related to service, she has not presented any 
medical evidence which supports that proposition.

The Board observes that a review of secondary sources which 
reflect the veteran's physical condition during service, 
including her representative's written argument, the January 
1996 RO hearing transcript, and the May 1995 rating decision 
indicates that an April 1997 service medical record showed a 
complaint of right shoulder pain at that time.  Apparently no 
diagnosis was rendered at that time and the label of 
"bursitis" was not assigned to the right shoulder 
complaint.  This service medical record is not currently 
contained in the veteran's claims file.  As discussed above, 
the only point at which the veteran's claims file and service 
medical records were not under the control of the VA was in 
November 1995, when the veteran took her claims file home.  
Although the unavailability of this service medical record is 
regrettable, it would appear that its availability would not 
change the outcome of the foregoing analysis.  A single 
report of pain in the shoulder, absent a diagnosis or other 
indication of chronicity, would not tend to prove the 
existence of a chronic disease in service, would not tend to 
demonstrate a nexus to service, and thus would not alone 
render a claim for entitlement to service connection well 
grounded.

In sum, the veteran has not brought forth any evidence that 
would establish a nexus between her military service and a 
shoulder disability.  A well-grounded claim requires medical 
evidence of a nexus between in-service injury or disease and 
the current disability.  Epps, supra; Caluza, supra.  To be 
well grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement.  Dixon v. Derwinski, 3 Vet. App. 261, 262 
(1992).  While the veteran's allegations of entitlement have 
been considered, her lay assertions, as they pertain to a 
question of medical diagnosis or causation, are not supported 
by competent evidence and as such cannot constitute evidence 
to render the claim well grounded under 38 U.S.C.A. § 
5107(a).  If no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded.  See Grottveit, 
supra.

Because the veteran's claim for entitlement to service 
connection is not well-grounded, in that she has not shown 
incurrence of a shoulder disability in service or a nexus 
between her current complaints and service, it must be 
denied.


Endometriosis, postoperative total hysterectomy and salpingo-
oophorectomy.

The available service medical records reflect multiple 
gynecological complaints throughout the veteran's period of 
service.  An August 1978 report reveals that thickening in 
the right adnexa (area of the right fallopian tube) was 
present upon examination along with tenderness.  The 
physician presented a diagnostic impression of "R/O (rule 
out) endometriosis."  Subsequent treatment records reflect a 
history of possible endometriosis.  During service, the 
veteran also suffered several Trichomonas infections and 
yeast infections and reported pain in her abdominal/uterine 
area upon several occasions.  As set forth above, the veteran 
was not provided with a comprehensive medical examination in 
conjunction with separation from service.

Following her discharge from service, in 1982 the veteran 
sought treatment from the VA for pain and heavy, irregular 
menstruation.  The diagnosis given was based upon laboratory 
reports and clinical examinations.  She was treated with oral 
contraceptives and anti-fungal medications.

Medical records in 1992 reveal complaints of abdominal and 
pelvic pain.  A December 1992 record contains the diagnostic 
impressions of "R/O ovarian cyst" and "R/O endometriosis."  
In March 1993, the veteran was admitted to Fitzsimons Army 
Medical Center for surgical evaluation and diagnosis of her 
complaints.  Upon laparoscopy, dense endometriosis of the 
adnexa bilaterally with multiple adhesions were encountered 
and it was determined that surgical treatment by laparoscopy 
was not feasible.  A total abdominal hysterectomy, bilateral 
salpingo-oophorectomy, appendectomy, and lysis of adhesions 
was therefore performed under general endotracheal 
anesthesia.  The reports reflecting this hospitalization and 
surgery do not contain a medical opinion as to the 
approximate date of onset of the endometriosis.  

During the October 1996 hearing, the veteran and her husband 
testified that the veteran had experienced severe cramps and 
severe menstrual cycles since service.  They also testified 
that she had never had any type of surgical intervention 
until 1993 when the endometriosis diagnosis was rendered and 
the hysterectomy was performed.

The standard of review to be employed by the Board in 
resolving each issue raised provides the veteran with the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 1991).  If 
the evidence supports the veteran's claim, then the veteran 
prevails on the claim.  If the evidence is in equipoise, 
application of the benefit of the doubt standard tips the 
balance in favor of the veteran and the veteran again 
prevails on the claim.  Only if the preponderance of the 
evidence goes against the claim will the veteran be denied 
the benefit sought.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 Fed.3d 
1477 (Fed. Cir. 1977) and cases cited therein.  Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  Gilbert, supra.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996). 

The veteran's hearing testimony is deemed helpful to the 
Board and credible insofar as it comports with the medical 
evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Additionally, the undersigned specifically 
finds that the veteran's demeanor and sincerity during the 
hearing further supports the credibility of her testimony.

As noted, the veteran's service medical records reflect 
multiple gynecological complaints.  Upon at least one 
occasion in service, endometriosis was suspected.  It is 
documented that the veteran suffered from pain in her uterine 
area and tenderness and thickening of the adnexa during 
service.  The 1982 VA records reflect pain and heavy, 
irregular menstruation shortly after service.  

As a layperson, the veteran is not a medical expert and she 
is not competent to express an authoritative opinion 
regarding either the diagnosis or the etiology of her 
symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
She is, however, competent to affirm that she has suffered 
pain, tenderness, and difficult menstruation since her period 
of service.  Falzone v. Brown, 8 Vet. App. 398 (1995); Harvey 
v. Brown, 6 Vet. App. 390 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has held that medical 
evidence is not always required to establish continuity of 
symptomatology; in some cases, depending upon the type of 
evidence and the nature of the claim being made, lay evidence 
can suffice to establish continuity.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

In this case, evidence of record showing continuity of 
symptomatology between service and the diagnosis of 
endometriosis in 1993 consists of the veteran's testimony and 
statements, as well as her husband's testimony.  This 
evidence is consistent with the admittedly-scanty medical 
evidence of record.  

Given the credibility of the veteran's hearing testimony and 
her lay statements, including the service medical records 
which provide contemporaneous evidence of inservice 
symptomatology; in conjunction with the holding in Savage, 
the Board is of the opinion that the veteran's credible lay 
evidence can serve to establish continuity of symptomatology 
since service.  As the veteran's physicians were only able to 
establish a diagnosis of endometriosis following invasive 
surgery, it is appropriate to provide the veteran with the 
benefit of the doubt by assuming that early-stage 
endometriosis was the cause of her symptomatology during and 
after service.  Especially since the diagnosis was such a 
difficult and medically-complex one that it was not rendered 
until after the veteran had undergone surgery, it is 
reasonable that the disease entity was not identified during 
service or shortly thereafter.  

Therefore, the evidence pertinent to the veteran's claim 
appears to be in relative equipoise.  Governing law requires 
that application of the benefit of the doubt standard must 
tip the balance in favor of the veteran, so that the veteran 
prevails on the claim.  Thus, the Board holds that service 
connection is warranted for endometriosis as a disease which 
was diagnosed after discharge from military service, but 
which is shown by competent and credible evidence to have 
continued since service to the present time.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303(d).


Entitlement to service connection for residuals of oral 
surgery performed in service.

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  Generally, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment under the provisions of 38 C.F.R. § 17.161.  
Furthermore, calculus, acute periodontal disease, third 
molars (unless disease or pathology of the tooth developed 
after 180 days or more of active service, or was due to 
combat or in-service trauma), impacted or malposed teeth, and 
other developmental defects (unless disease or pathology of 
these teeth developed after 180 days or more of active 
service), and teeth extracted because of chronic periodontal 
disease (unless they were extracted after 180 days or more of 
active service) will not be considered service-connected for 
treatment purposes.  38 C.F.R. § 3.381.

The portion of the regulatory rating schedule which provides 
criteria for rating the level of impairment arising from 
service-connected disabilities specifically indicates that 
compensable ratings "apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150.

VA Regulations provide for various categories of eligibility 
for VA outpatient dental treatment.  Class I eligibility 
pertains to veterans having a compensable service-connected 
dental condition.  Class II dental treatment eligibility 
extends to one-time correction of noncompensable service-
connected dental conditions.  Class III dental treatment 
eligibility extends to a veteran who has a dental condition 
which is professionally determined to be associated with and 
aggravating an established service-connected disability.  
Other categories of VA dental treatment eligibility include 
veterans with a service-connected dental condition resulting 
from a combat wound or other service trauma (Class II(a)); 
former prisoners of war (Classes II(b) and II(c)); veterans 
having service-connected conditions rated 100 percent (Class 
IV); certain Chapter 31 vocational rehabilitation trainees 
(Class V); and those having dental conditions which are 
clinically determined to be complicating a medical condition 
currently being treated by the VA (Class VI).  38 C.F.R. 
§ 17.161.  The term "service trauma" has been interpreted 
by the VA General Counsel as excluding the intended effects 
of treatment provided during the veteran's military service, 
including tooth extraction.  VAOPGCPREC 5-97 (1997).

For purposes of Class II eligibility, governing regulation 
provides that those having a service-connected noncompensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place prior to October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:  (A) They were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 180 days;  (B) Application for 
treatment was made within one year after such discharge or 
release,  (C)  VA dental examination is completed within 
fourteen months after discharge or release, unless delayed 
through no fault of the veteran.  38 C.F.R. § 17.161(b).

The VA regulations governing dental claims have been revised 
for purposes of clarification, effective June 8, 1999.  The 
substance of the old and new regulations, as applicable to 
the veteran's claim, however, remains essentially the same.  
See Supplementary information, Service connection of dental 
conditions for treatment purposes., 64 Fed. Reg. 30,392 
(1999).  Thus, an analysis of which version would be most 
favorable to the veteran is inapplicable in this case.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In brief, the veteran's service dental records show that she 
underwent surgical correction of a maxillary anterior 
protrusion consisting of sub-apical maxillary anterior 
osteotomies to retrude and intrude the segment which included 
teeth six through eleven, in July 1977.  The veteran 
apparently suffered from numerous infections in the area 
following the surgery as dental records reveal reports of 
drainage and multiple courses of antibiotics.  Although the 
veteran was discharged from service in February 1981, the 
most recent record reflecting inservice dental treatment 
available for review, however, is dated in December 1978.  
Another notation dated in July 1979 indicates that the 
veteran failed to report for a scheduled dental appointment.

Following her discharge from service, the veteran submitted 
an application for VA dental treatment.  At that time, the RO 
promulgated a dental rating determination in which it was 
held that the veteran had not sustained any dental trauma in 
service and had not been a prisoner of war.  The application 
for treatment was approved, indicating, in essence, that 
service connection for one-time treatment purposes for the 
dental disability presumed to have been in existence at time 
of discharge from active service was granted.  As discussed 
above, due to the different treatment of dental disabilities 
under the law, this constituted a very limited grant.

Records reflecting the VA dental treatment provided between 
December 1981 to April 1982 have been obtained for review.  
According to these records, the veteran had had problems with 
blood supply to the area which was affected by the maxillary 
osteotomy ever since service and when she reported for VA 
treatment in December 1981, she had deep pockets around six 
anterior teeth, which were all mobile.  Over the course of 
the next four months, VA dentists removed teeth numbers six 
through eleven, fashioned a partial denture bridge to replace 
the teeth, and performed oral prophylaxis, perio scaling, 
along with other necessary dental care.  There is no 
indication that the veteran suffered from any pathology 
involving bone in the jaw area at that time.  The dental 
treatment was deemed complete and the veteran was discharged 
from treatment in April 1982.

According to her hearing testimony and written statements, 
the veteran did not again seek dental care until 1995, 
thirteen years later.  According to a statement by her 
private treating dentist, at that time, the veteran had 
advanced caries.  Several teeth were removed and a new 
denture was crafted in addition to root canal therapy to 
several teeth.  

In November 1995, the veteran underwent a VA dental 
examination.  At that time, she had remaining dental problems 
involving plaque, calculus, caries, localized periodontitis, 
and gingivitis.  The VA examiner commented that although it 
was possible the disruption of blood supply during the 
orthognathic surgery in service may have been a contributing 
factor to the loss of her maxillary teeth and/or inducement 
of periodontal disease, it is likely that lack of dental 
treatment between 1982 and 1995 actually contributed to the 
loss of her maxillary teeth.  The examiner emphasized, 
however, that additional medical evidence, such as 
radiographs reflecting the veteran's periodontal bone levels 
in the intervening time period would have been helpful in 
assessing her periodontal conditions over the past years.

In addition to her written statements and hearing testimony 
regarding her current dental problems, the veteran has 
submitted photographs showing her dentures and remaining 
teeth.  

VA compensation for residuals of the oral surgery in service 
is not warranted as governing regulation provides that 
compensable ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.  38 C.F.R. § 4.150.  
Because the term "service trauma" has been interpreted by 
the VA General Counsel as excluding the intended effects of 
treatment provided during the veteran's military service, 
including tooth extraction, service connection for residuals 
of surgery is prohibited.  VAOPGCPREC 5-97 (1997).  In cases 
such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, in the 
absence of a service-connected, compensable dental 
disability, Class I eligibility for VA dental treatment must 
be denied.

A review of the record shows that the veteran has already 
utilized her one-time Class II eligibility for treatment 
reasonably necessary for the one-time correction of a 
service-connected noncompensable dental disability shown to 
have been in existence at time of discharge from active 
service when she received VA treatment in 1982.  As noted 
above, the records of this treatment reflect that the dental 
treatment was deemed complete in April 1982.  Because Class 
II eligibility is for one-time correction only, the veteran 
has no remaining Class II eligibility under the law.  

Further analysis as to eligibility for current outpatient 
dental treatment has been effectively rendered moot by 
events.  Effective in August 1996 the veteran was determined 
to be 100 percent disabled on account of service-connected 
disability.  As a veteran having service-connected conditions 
rated as 100 percent disabling, she is eligible for Class IV 
dental treatment under governing regulation.  


Entitlement to an effective date earlier than November 28, 
1994, for the grant of service connection for hepatitis.

During the hearings on appeal, the veteran and her husband 
testified that the veteran had intended to file a claim for 
entitlement to service connection for hepatitis in 1982, when 
she filed claims for her dental disabilities, vaginal 
discharge, and shoulder disabilities.  The veteran stated 
that a veteran's service officer had completed the form for 
her and had not included hepatitis as a claimed disability, 
although the veteran had asked her to do so.  She also 
testified that she had not received the development letter 
requesting additional evidence which the RO had mailed to her 
in 1982 and that if she had received the letter, she would 
have responded to it.

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  The 
effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.1(r), 3.400.

Subsequent to the April 1982 application for compensation, in 
which the veteran requested service connection for her dental 
disabilities, vaginal discharge, and shoulder disabilities, 
she did not correspond with the RO again until September 
1985, when she submitted a claim for VA educational benefits.  
She maintained contact with the RO regarding educational 
benefits until November 1989, when her VA educational 
assistance award was terminated.  A review of this 
correspondence shows that the veteran did not mention 
hepatitis or any other physical disability during this time 
period.

In May 1993, the veteran wrote a letter to the National 
Personnel Records Center requesting copies of her service 
medical and dental records.  The National Personnel Records 
Center forwarded the veteran's letter to the RO in June 1993.  
Again, she did not specify hepatitis or any other physical 
disability in this letter.

In November 1994, the veteran submitted an application for 
compensation in which she requested service connection for 
hepatitis, among other disabilities, to the RO.  The date 
stamp on the application shows that it was received at the RO 
in the normal course of business on November 28, 1994.  
Following development of the claim, the RO granted service 
connection for hepatitis by rating decision of May 1995 and 
assigned an effective date of November 28, 1994, reflecting 
the date the veteran's claim was received at the RO.

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims--formal and 
informal--for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).

A review of the record shows that the first time that the 
veteran raised the issue of hepatitis before the RO was in 
the claim received on November 28, 1994.  Although she had 
filed a previous claim, hepatitis was not included in that 
claim.  Despite the veteran's testimony to the effect that 
she had wanted to include hepatitis in the 1982 claim, it was 
not included.  Even if she had included hepatitis on the 1982 
claim, an earlier effective date would not be warranted on 
this basis as she abandoned the claim in 1982 and no benefits 
were awarded pursuant to that claim.  See 38 U.S.C.A. § 501; 
38 C.F.R. § 3.158.  Furthermore, although the veteran 
corresponded with the VA regarding educational benefits, 
between September 1985 and November 1989, she did not raise 
the issue of hepatitis, even obliquely, in this 
correspondence.  There is thus nothing contained in the 
claims file which could be construed as an informal claim for 
entitlement to service connection for hepatitis prior to the 
formal claim which the veteran filed in November 1994.

Thus, applying the law to the facts of this case, the 
earliest allowable effective date would be the date of the 
receipt of the veteran's claim, or November 28, 1994.  The 
veteran's argument that an earlier effective date is 
warranted apparently rests upon the premise that she has had 
hepatitis to some degree since service, and that therefore 
entitlement to service connection arose at that time.  
However, as explained above, in choosing between the date 
entitlement arose and the date of the new claim, the later of 
the two must be applied.  In this case, the later date is 
November 28, 1994, when the veteran's claim for entitlement 
to service connection for hepatitis was received by the RO.  

In summary, based on a thorough review of the relevant 
evidence in this matter, and for the preceding reasons and 
bases, it is the decision of the Board that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to an effective date earlier than November 28, 
1994, for the grant of service connection for hepatitis.  The 
effective date effective date assigned to the grant of 
service connection properly reflects date of the claim for 
that benefit and there is no basis in law for the assignment 
of an earlier effective date.


ORDER

Service connection for a bilateral shoulder disability is 
denied.

Service connection for endometriosis, postoperative total 
hysterectomy and salpingo-oophorectomy is granted.

Compensation for residuals of oral surgery performed in 
service and Class I eligibility for VA dental treatment is 
denied.

An effective date earlier than November 28, 1994, for the 
award of service connection for hepatitis is denied.


REMAND

Entitlement to an increased rating for hepatitis C.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In evaluating claims for increased ratings, we must 
evaluate the veteran's condition with a critical eye toward 
the lack of usefulness of the body or system in question.  
38 C.F.R. § 4.10.

The regulatory rating schedule provides that hepatitis with 
marked liver damage manifest by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest therapy will 
be rated as 100 percent disabling.  Hepatitis with moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression 
will be rated as 60 percent disabling.  The veteran's 
hepatitis is currently rated as 60 percent disabling.  She is 
presumed under law to be seeking the highest scheduler rating 
provided, however, and the Board is therefore required to 
analyze whether a 100 percent disability rating is warranted 
for hepatitis.

The Board notes that the RO has currently adjudicated the 
veteran as unemployable due to the service-connected 
disabilities of hepatitis, including the depression aspects 
of hepatitis, rated as 60 percent disabling, and hemorrhoids, 
rated as noncompensable.  The veteran and her husband 
testified during the hearings on appeal that she is unable to 
function normally because of pain, weariness, and depression 
related to hepatitis, and that she often spends most of the 
day in bed, lying down.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).  A review of the evidence of record reveals 
little in the way of current findings, however.  The veteran 
has indicated that she receives all medical treatment for 
hepatitis from the VA.  However, the most recent VA treatment 
records available for review are dated in 1997.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

The most recent VA examination pertaining to the veteran's 
hepatitis was conducted in January 1998.  The report of the 
examination shows, however, that the veteran's claims file 
and many of her medical records were not available for review 
by the examiner.  Although the examiner was able to review 
recent laboratory test results, the examiner did not provide 
an explanation as to the significance of the results for 
reviewers.  To constitute a useful and pertinent rating tool, 
rating examinations must be sufficiently contemporaneous to 
allow adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment pertaining to 
hepatitis and hepatitis-related 
depression afforded to the veteran which 
are not contained in her claims file for 
inclusion in the file.

2.  The veteran should be afforded a VA 
examination by a physician with expertise 
in evaluating hepatitis to evaluate the 
level of impairment resulting from 
hepatitis and hepatitis-related 
depression.  The claims folder, including 
all records obtained pursuant to the 
above request must be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner, including 
by not limited to liver function tests, 
should be conducted in conjunction with 
the examination.  The examiner should 
describe the extent of liver damage the 
veteran has sustained, any hepatitis-
related gastrointestinal symptoms and the 
extent thereof, as well as the extent of 
any flare-up episodes of hepatitis.  The 
veteran's rest therapy requirements 
should be fully described as well.  The 
examiner is requested to comment upon the 
functional impairment upon the veteran's 
day-to-day activities resulting from 
service-connected hepatitis, including 
the effects of hepatitis-related 
depression.  The complete rationale for 
all opinions expressed should be fully 
set forth by the examiner.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 

